In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00180-CR
         ______________________________


     TONY CLARKSTON JOHNSON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Fourth Judicial District Court
                Rusk County, Texas
             Trial Court No. CR09-333




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Tony Clarkston Johnson, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Johnson and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                                     Jack Carter
                                                     Justice

Date Submitted:       November 16, 2010
Date Decided:         November 17, 2010

Do Not Publish




                                                2